This is a case of aggravated assault, with punishment assessed at 730 days in jail and a fine of $500.
The State's testimony shows that appellant inflicted upon the injured party a serious bodily injury by cutting him on each side of the neck, as a result of which thirty-eight stitches were necessary to close the wounds.
Appellant was not positive as to what happened. He testified that he did not believe he inflicted the injury.
The facts warranted the jury's conclusion of guilt.
The bills of exceptions appearing in the record cannot be considered, not having been filed within the time required by law. Sec. 5 of Art. 760, C. C. P.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.